PER CURIAM:
Teresamingo Gamble, proceeding pro se, appeals the district court’s order affirming the decision of an administrative law judge (“ALJ”) to deny her application for disability insurance benefits (“DIB”) and supplemental security income (“SSI”). After careful review, we affirm.
I.
Gamble applied for DIB and SSI on December 8, 2011. She said that she suffered from a number of injuries and conditions that limited her ability to work, including degenerative disc disease, osteoarthritis, prolapse of pelvic organs, fi-bromyalgia, obesity, an earlier melanoma on her arm, post-traumatic stress disorder, vision problems, and hypertension. On her application, Gamble claimed she had been unable to work since August 3, 2010. On April 3, 2012, a disability adjudicator denied her application after finding she was not disabled. Gamble disagreed with this determination and requested an administrative hearing before an ALJ.
The administrative hearing was held on March 5, 2013. Before the hearing took place however, Gamble’s counsel withdrew after learning that Gamble had worked in 2011 and received a worker’s compensation settlement that included a representation to the court that she was not entitled to Social Security benefits at that time in 2012. The ALJ advised Gamble that she should postpone the hearing and hire new counsel, but Gamble refused. After reviewing Gamble’s medical records and hearing testimony from Gamble and a vocational expert, the ALJ determined that Gamble was not disabled and denied her application for DBI and SSI on May 3, 2013. The Appeals Council denied review of the ALJ’s decision. Gamble then appealed the decision to the district court, which affirmed. This appeal followed.
II.
When the Appeals Council denies review of the ALJ’s decision, we review the ALJ’s decision as the Social Security Commissioner’s final decision. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review de novo whether the decision was supported by “substantial evidence.” Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam).
This Court liberally construes pro se briefs. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). However, “issues not briefed on appeal by a pro se litigant are deemed abandoned.” Id. Gamble’s brief hints at three possible issues, but does not offer any argument to support them. Instead, it primarily consists of copies of various documents from the record. Without more, our precedent requires us to find these issues abandoned. See id.; Handy v. Cook, 476 Fed.Appx. 844, 844-45 (11th Cir. 2012) (per curiam) (unpublished). Therefore, we affirm the district court.
AFFIRMED.